        Case 2:21-cv-00190-WHA-CSC Document 10 Filed 06/17/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ARTAVIS D. PENDLETON,                        )
AIS #247017,                                 )
                                             )
             Plaintiff,                      )
                                             )
   v.                                        )    CIVIL ACTION NO. 2:21-CV-190-WHA
                                             )
BRADLEY S. BRASWELL, et al.,                 )
                                             )
             Defendants.                     )

                                         ORDER

         On May 27, 2021, the Magistrate Judge entered a Recommendation (Doc. #9) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. The plaintiff’s claims against James E. Tatum, Theresa Daniel, Ray Martin,

Bradley S. Braswell and Neara Surles Reed related to actions which occurred during state

probate proceedings before the Circuit Court of Bullock County, Alabama are

DISMISSED with prejudice pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(i), (ii)

and (iii).

        3.     The plaintiff’s challenges to the probate of his great aunt’s estate are

DISMISSED as this court’s review of such claims is barred by the Rooker–Feldman

doctrine.
      Case 2:21-cv-00190-WHA-CSC Document 10 Filed 06/17/21 Page 2 of 2




       4. The plaintiff’s claims which go to the fundamental legality of his murder

conviction and the sentence imposed against him by the Circuit Court of Tallapoosa

County, Alabama are DISMISSED without prejudice in accordance with the provisions of

28 U.S.C. § 1915(e)(2)(B)(ii) as such claims provide no basis for relief at this time in the

instant action.

       5. This case is DISMISSED prior to service of process pursuant to the directives of

28 U.S.C. § 1915(e)(2)(B)(i), (ii) and (iii).

       6. Other than the filing fee assessed to the plaintiff in this case, no costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 17th day of June, 2021.



                                    /s/ W. Harold Albritton
                                    SENIORUNITED STATES DISTRICT JUDGE




                                                2
